Order and judgment (one paper), Supreme Court, New York County (Lewis Friedman, J.), entered April 19, 1996, which, inter alia, granted defendant’s cross motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
The complaint was properly dismissed, since plaintiffs did not plead that they offered to bear the expense of building modifications they requested (Executive Law § 296 [18] [1]), admitted that the originally alleged discriminatory practices and policies (Executive Law § 296 [18] [2]) were corrected, and failed to adduce evidence of any other discriminatory practices and policies. Concur—Sullivan, J. P., Milonas, Ellerin, Tom and Mazzarelli, JJ.